USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 1 of 12


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 JACQUELYN WRIGHT and ROSS                   §
 LADART,                                     §
                                             §
      Plaintiffs,                            §
                                             §
 v.                                          §   Civil Action No. 4:20-cv-00132-P
                                             §
 NEXUS RV, LLC and AMERICAN                  §
 FAMILY RV, INC.,                            §
                                             §
      Defendants.                            §

                      MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Nexus RV, LLC’s (“Nexus”) Motion to Transfer

Venue (ECF No. 12) and Defendant American Family RV, Inc.’s (“American Family”)

Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or in the

Alternative, to Transfer Venue (ECF No. 16). After reviewing the Motions, briefing,

pleadings and applicable law, the Court finds that the Motions should be and hereby are

GRANTED. Accordingly, the Court ORDERS this action be SEVERED into two

separate actions and TRANSFERS both cases.

                                    BACKGROUND

        American Family, is an RV dealership and is a Virginia corporation. App. p. 3, Ex.

A., Decl. of Layne Rowland at ¶ 2.1. It has two locations, both of which are in Virginia.

Id. In February 2019, Jacquelyn Wright and Ross Ladart (“Plaintiffs”) called American

Family RV to inquire about a Nexus Bentley 34B (“the Motorhome”) which was listed for

sale on RVTrader.com. Id. at ¶ 3. Plaintiffs paid a $5,000 deposit to put a hold on the
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 2 of 12


Motorhome until they could see it in person at American Family RV’s dealership in

Chesapeake, Virginia. Id. at ¶ 4; see also Pls.’ Compl. at ¶ 8 (“Plaintiffs . . . provided a

$5,000 deposit to be applied to the purchase of the Motorhome.”).

          On March 6, 2019, Plaintiffs traveled to American Family RV’s dealership in

Chesapeake, Virginia. App. p. 4, Ex. A., Decl. of Layne Rowland at ¶ 5. After inspecting

the Motorhome, Plaintiffs paid an additional $20,000 towards the purchase of the

Motorhome, and executed various sales documents to complete the purchase of the

Motorhome. Id.; see also Pls.’ Compl. at ¶ 8 (“Plaintiffs . . . provided American Family

another $20,000 towards the purchase” and “signed various, other paperwork on or about

March 6, 2019.”).

          The sales documents include a Buyer’s Order/Purchase Agreement (“Purchase

Agreement”), a Retail Installment Contract and Security Agreement (“Retail Contract”), a

Nexus RV, LLC Limited Warranty (“Limited Warranty”), and a Nexus Warranty

Registration Form (“Warranty Registration”). App. p. 3, Ex. A., Decl. of Layne Rowland

at ¶ 6.

          Nexus’s Limited Warranty Agreement, dated March 6, 2019, (the “Limited

Warranty”) states in relevant part:

          Exclusive jurisdiction for deciding any claims, demands, legal disputes, or
          causes of action relating to defects, representations of any nature, or alleged
          breaches of warranty, rests in the courts of Elkhart County, Indiana. The laws
          applicable to any litigation, dispute, mediation, arbitration, or any claim
          whatsoever arising from the Limited Warranty, sale, purchase, or use of the
          recreational vehicle is Indiana. The Limited Warranty shall be interpreted
          and construed in accordance with the laws of the State of Indiana.


                                                2
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 3 of 12


See Limited Warranty § 5, Nexus’s Mot. to Transfer Ex. A.

          Further, Plaintiffs signed after the following provision:

          I/WE HEREBY ACKNOWLEGE THAT I/WE HAVE READ AND
          RECEIVED THIS LIMITED WARRANTY PRIOR TO ENTERING INTO
          ANY CONTRACT TO PURCHASE MY/OUR NEXUS RV VEHICLES
          AND AGREE TO ABIDE BY ALL OF ITS TERMS AND PROVISIONS
          INCLUDING . . . THE PROVISIONS HEREOF PROVIDING THAT THE
          EXCLUSIVE JURISDICTION FOR ANY CLAIM WHATSOEVER
          SHALL BE IN THE COURTS OF ELKHART COUNTY, INDIANA AND
          THAT APPLICABLE LAW IS INDIANA LAW.

See id.

          Plaintiffs subsequently filed suit for damages against Defendants Nexus and

American Family because of “serious defects” with the motorhome. Plaintiffs contend

claims for breach of contract, breach of good faith and fair dealing, deceptive trade

practices, fraud, negligence, and breach of warranty. (Org. Compl. at ¶¶ 24–35). Plaintiffs

allege that they “entered into the transaction in Ft. Worth, Texas” and that they “executed

the purchase agreement in Ft. Worth, Texas.” Pls.’ Compl. at ¶¶ 7, 8. But these conclusory

assertions are directly contradicted by the sales documents. See Pls.’ Compl. at ¶ 8. For

example, the Purchase Agreement explicitly states: “[t]his order is deemed entered into in

Virginia and is governed by Virginia Law.” App. p. 8, Ex. A-1. Further, the Retail

Contract—which is also expressly governed by Virginia law—includes a merger clause

which states that the “entire agreement” between American Family RV and Plaintiffs “is

contained in this Contract.” See App. p. 14, Ex. A-2. Thus, it is undisputed that the sale of

the Motorhome was effectuated in Chesapeake, Virginia.




                                                3
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 4 of 12


       Plaintiffs allege that “the Court has jurisdiction over Defendants because they

engage in the business of selling motorhomes in the State of Texas” and that “Defendants

have sufficient minimum contacts with or otherwise have purposefully availed itself of the

markets of Texas and this District such that it is fair and just for Defendants to adjudicate

this dispute in this District.” Pls.’ Compl. at ¶ 4. In turn, American Family argues that the

Court does not have personal jurisdiction over it because it does not engage in the business

of selling motorhomes in Texas and does not have sufficient minimum contacts with Texas;

American Family does not have any offices, employees, real property, bank accounts,

addresses, or telephone numbers in Texas; (App. p. 5, Ex. A., Decl. of Layne Rowland at

¶ 8) and American Family RV is not licensed to do business in Texas. Id.

                                           ANALYSIS

       American Family seeks to transfer this case to the United States District Courts for

the Eastern District of Virginia pursuant to § 1404(a) and Nexus seeks to transfer this case

to the Northern District of Indiana in accordance with the forum-selection clauses in the

Limited Warranty and the Retail Contract. The Court first considers Nexus’s motion.

        The United States Supreme Court’s decision in Atl. Marine Const. Co. v. U.S. Dist.

Court for W. Dist. of Texas, 571 U.S. 49 (2013), provides the analytic framework the Court

uses to evaluate a § 1404 Motion to Transfer Venue based on a forum-selection clause.

Under this framework, the Court must first determine whether the forum-selection clause

is contractually valid. See id.




                                             4
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 5 of 12


A.     Nexus’s Forum-Selection is Valid

       Courts in this circuit look to federal law to determine the enforceability of forum-

selection clauses in both diversity and federal question cases. Braspetro Oil Servs. Co. v.

Modec (USA), Inc., 240 F. App’x 612, 615 (5th Cir. 2007). According to federal law, “such

clauses are prima facie valid and should be enforced unless enforcement is shown by the

resisting party to be unreasonable under the circumstances.” Id. The Court considers a list

of four factors to determine whether a forum-selection clause may be considered

unreasonable: (1) whether the incorporation of the forum selection clause into the

agreement was the product of fraud or overreaching; (2) whether the party seeking to

escape enforcement “will for all practical purposes be deprived of his day in court” because

of the grave inconvenience or unfairness of the selected forum; (3) whether the

fundamental unfairness of the chosen law will deprive the plaintiff of a remedy; or (4)

whether enforcement of the forum selection clause would contravene a strong public policy

of the forum state. Haynsworth v. The Corp., 121 F.3d 956, 963 (5th Cir. 1997). The party

resisting the forum-selection clause’s enforcement on these grounds bears a “heavy burden

of proof.” Id.

       Plaintiffs do not argue that the forum selection clause was the product of fraud or

overreach, that they will be deprived of their day in court, that the chosen law is

fundamentally unfair, or that enforcing the forum selection clause would contravene public

policy. See generally Resp., ECF No. 17. Instead, Plaintiffs argue that litigating this claim

in the Northern District of Texas is preferable because it is unsafe for them to travel due to

Coronavirus and their advanced age, the RV in question is located in Texas, a non-party

                                              5
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 6 of 12


witness is located in Texas, and Plaintiffs purport to have entered into the purchase

agreement in Texas. Pl.’s Resp. to Def.’s Mot. to Transfer at 14.

        1. There was no Fraud or Overreach

   “[A]n arbitration or forum-selection clause in a contract is not enforceable if the

inclusion of that clause in the contract was the product of fraud or coercion. Haynsworth,

121 F.3d at 963. Plaintiffs do not allege any fraud or overreach by Nexus in its forum

selection clause, so the first factor established by Haynsworth does not weigh in favor of

Nexus’s forum selection clauses being unreasonable.

        2. Plaintiffs Will Not be Deprived of Their Day in Court

       Given that any inconvenience of the forum was foreseeable at the time the contract

was executed, Plaintiffs must demonstrate that they will “for all practical purposes be

deprived of [their] day in court” for the Court to invalidate Nexus’s forum selection clause.

Haynsworth, 121 F.3d at 963. Plaintiffs fail to address this factor, they did not meet the

threshold established in Haysworth, and thus this factor does not weigh in favor of Nexus’s

forum selection clause being unreasonable.

        3. Chosen Law is Not Fundamentally Unfair

       In addition to the forum selection clause, the Limited Warranty Agreement contains

a choice-of-law clause, which specifies that claims resulting from the manufacturing of the

RV will be subject to the laws of the State of Indiana. See Def. Nexus’s Mot. to Transfer

at 2, ECF No. 12. Transferring venue pursuant to Nexus’s forum selection clauses will not

affect the choice-of-law provisions specified in the contract. Therefore, the third

Haynsworth factor does not support that the forum selection clause is unreasonable.

                                             6
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 7 of 12


        4. Public Policy is Not Contravened

       Finally, Plaintiffs do not point to any Texas public policy supporting the retention

of the instant action. Rather, as mentioned above, Plaintiffs assert that litigating this dispute

in this Court is preferable, as it is more convenient for them. See Resp. at 14. As such, this

factor does not weigh in favor of Nexus’s forum selection clauses being unreasonable.

       Having assessed the four reasonableness factors as outlined in Haynsworth, the

Court finds that Nexus’s Forum Selection Clauses is valid and enforceable.

B.     Enforcing Nexus’s Forum Selection Clause

       Having determined that the forum-selection clause is valid and enforceable, the

Court turns to Nexus’s Motion to Transfer Venue. The Supreme Court has clarified that a

motion to transfer under 28 U.S.C. § 1404(a) is the proper procedure to enforce a forum-

selection clause. See Atl. Marine, 571 U.S. at 49. Accordingly, Nexus seeks to transfer the

instant action to the United States District Court for the Northern District of Indiana,

pursuant to its forum selection clause.

       Section 1404(a) allows a party to transfer a civil action to any district where venue

is proper or “to any other district to which the parties have agreed by contract or

stipulation.” Id. at 50. Typically, when addressing a motion to dismiss under Section

1404(a), a district court must weigh the relevant public and private-interest factors and

determine whether, on balance, a transfer would serve “‘the convenience of parties and

witnesses’” and promote “‘the interest of justice.’” Id. at 49 (quoting 28 U.S.C. § 1404(a)).

“The calculus changes, however, when the parties’ contract contains a valid forum-

selection clause, which ‘represents the parties’ agreement as to the most proper forum.’”

                                               7
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 8 of 12


Id. (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31 (1988)). “[A] proper

application of [Section] 1404(a) requires that a forum-selection clause be ‘given controlling

weight in all but the most exceptional cases.’” Id. (quoting Stewart Org., 487 U.S. at 33

(Kennedy, J., concurring)). Accordingly, “[w]hen the parties have agreed to a valid forum

selection clause, a district court should ordinarily transfer the case to the forum specified

in that clause,” unless “extraordinary circumstances unrelated to the convenience of the

parties” exist. Id. at 62.

       A district court’s analysis of a motion to transfer under Section 1404(a) is adjusted

in three ways when there is a valid forum-selection clause. First, the party resisting the

forum-selection clause bears the burden of establishing that transfer to the forum is

unwarranted and plaintiff’s choice of forum is given “no weight.” Id. at 63. Second, a

district court should not consider arguments about the parties’ private interests when

considering a motion to transfer based on a forum-selection clause and must “deem the

private-interest factors to weigh entirely in favor of the preselected forum.” Id. at 64. A

district court may still consider public-interest factors, but “those factors will rarely defeat

a transfer motion, [and] the practical result is that forum-selection clauses should control

except in unusual cases.” Id. Third, a transfer of venue will not carry with it the original

venue’s choice-of-law rules when a party bound by a valid forum-selection clause “flouts

its contractual obligation and files suit in a different forum . . . .” Id.

       Plaintiffs, “[a]s the party acting in violation of the forum-selection clause, . . . must

bear the burden of showing that public-interest factors overwhelmingly disfavor a

transfer.” Id. at 51. The public-interest factors include “‘the administrative difficulties

                                                 8
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 9 of 12


flowing from court congestion; the local interest in having localized controversies decided

at home; [and] the interest in having the trial of a diversity case in a forum that is at home

with the law.’” Id. at 64 n.6 (quoting Piper Aircraft, 454 U.S. at 241, n.6). As noted,

Plaintiffs failed to demonstrate any public-interest factors that disfavored a transfer.

Instead, Plaintiffs’ sole contention is that litigating this dispute in Texas would be most

convenient for them and the non-party witness. The Court finds that Plaintiffs have failed

to show that the public-interest factors overwhelmingly disfavor transfer. Furthermore, the

Court finds that there are no “extraordinary circumstances unrelated to the convenience of

the parties” that would weigh in favor of denying Nexus’s Motion to Transfer. See Id. at

51. Accordingly, the Court finds it appropriate that Nexus’s Motion to Transfer should be

and is hereby GRANTED.

C.      The Court Lacks Personal Jurisdiction Over American Family

        “The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.” 28 U.S.C. § 1406.

     1. American Family RV is Not Subject to General Jurisdiction in Texas.

        “A court may assert general jurisdiction over foreign (sister-state or foreign-

country) corporations to hear any and all claims against them when their affiliations with

the State are so continuous and systematic as to render them essentially at home in the

forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011).



                                               9
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 10 of 12


        It is undisputed that American Family’s only locations are both in Virginia. It is

 further undisputed that, American Family has no offices, employees, real property, bank

 accounts, addresses, or telephone numbers in Texas, it is not licensed to do business in

 Texas, and it does not specifically target residents of Texas. App. p. 5, Ex. A., Decl. of

 Layne Rowland ¶ 8. Accordingly, Plaintiffs cannot establish general jurisdiction over

 American Family.

    2. American Family is Not Subject to Specific Jurisdiction in Texas.

        “A forum may assert specific jurisdiction over a nonresident defendant where an

 alleged injury arises out of or relates to actions by the defendant himself that are

 purposefully directed toward forum residents, and where jurisdiction would not otherwise

 offend fair play and substantial justice.” Burger King Corp. v. Rudzewicz, 471 U.S. 462,

 463 (1985) (internal quotations marks omitted).

        The Court finds that American Family is not subject to specific jurisdiction in the

 State of Texas. In fact, Plaintiffs fall far short on meeting their burden to establish specific

 jurisdiction over American Family. Plaintiffs’ jurisdictional allegations are all either vague

 and conclusory or directly contradicted by the evidence. For example. Plaintiffs’

 allegations that they entered into a purchase agreement with American Family RV on

 February 26, 2019, and that they entered into the transaction in Fort Worth, Texas, are

 directly contradicted by their own evidence, as well as American Family’s evidence. The

 sales documents were all entered into on March 6, 2019, in Chesapeake, Virginia. See App.

 p. 3, Ex. A., Decl. of Layne Rowland ¶ 6; App. pp. 7–8, Ex. A-1, Purchase Agreement;



                                               10
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 11 of 12


 App. pp. 10-14, Ex. A-2, Retail Contract; App. pp. 16–18, Ex. A-3, Limited Warranty;

 App. p. 20, Ex. A-4, Warranty Registration.

        The Purchase Agreement expressly provides that the order was entered into in

 Virginia, the Purchase Agreement and Retail Contract between American Family RV and

 Plaintiffs are expressly governed by Virginia law, and the RV was delivered in Virginia.

 This uncontroverted evidence is sufficient to defeat Plaintiffs’ vague and conclusory

 allegation that “Defendants . . . engage in the business of selling motorhomes in the State

 of Texas” is also directly contradicted. See App. p. 5, Ex. A., Decl. of Layne Rowland ¶ 8.

 Accordingly, it is evident that the Court lacks specific jurisdiction over American Family

 RV.

        As American Family is not subject to personal jurisdiction within Texas, American

 Family’s Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue, or in

 the Alternative, to Transfer Venue is hereby GRANTED.

                                      SEVERANCE

        “On motion or on its own, the court may at any time, on just terms, add or drop a

 party. The court may also sever any claim against a party.” FED. R. CIV. P. 21. Because the

 foregoing analysis concluding that Plaintiffs’ claims against Nexus are proper in Indiana

 and Plaintiffs’ claims against American Family are proper in Virginia, the Court finds it

 appropriate to SEVER this action. Accordingly, the Clerk is hereby ORDERED to

 SEVER the instant action. This case shall be renamed “Wright et al., v. Nexus RV, LLC,”

 and a new case shall be opened titled “Wright et al., v. American Family RV.”



                                             11
USDC IN/ND case 3:20-cv-00521-DRL-MGG document 35 filed 06/23/20 page 12 of 12


                                         CONCLUSION

        Based on the foregoing, the Court finds that Nexus’s Motion to Transfer Venue

 (ECF No. 12) and American Family RV’s Motion to Transfer Venue (ECF No. 16) should

 be and are hereby GRANTED. Accordingly, it is ORDERED that Wright et al., v. Nexus

 RV, LLC is hereby TRANSFERRED to the United States District Court for the Northern

 District of Indiana for all further proceeding, and Wright et al., v. American Family RV is

 hereby TRANSFERRED to the United States District Court for the Eastern District of

 Virginia for all further proceedings.

        SO ORDERED on this 23rd day of June, 2020.




                                Mark T. Pittman
                                UNITED STATES DISTRICT JUDGE




                                             12
